Citation Nr: 1715201	
Decision Date: 05/05/17    Archive Date: 05/11/17

DOCKET NO.  07-14 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  

2.  Entitlement to an initial rating in excess of 10 percent for diabetes mellitus, type II.  

3.  Entitlement to an initial rating in excess of 10 percent for peripheral neuropathy of the left lower extremity.  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to July 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri which, in part, granted entitlement to service connection for posttraumatic stress disorder (PTSD) and awarded a 30 percent rating for that disability.  The Veteran disagreed with the disability rating awarded for PTSD and appealed that rating decision.  

In an August 2010 Board decision, the issue of entitlement to an increased initial rating for PTSD was remanded for additional development.  

In a March 2012 Board decision, the Board took jurisdiction of the claim for entitlement to a TDIU in light of the holding in Rice v. Shinseki, 22 Vet. App. 447 (2009).  The claim for a TDIU was remanded at that time.  

In a March 2015 Board decision, the claim for entitlement to a TDIU was denied, in part.  The Veteran appealed the denial of his claim to the Court of Appeals for Veterans Claims (Court).  

In an August 2016 Memorandum Decision, the Court determined that the Board failed to ensure substantial compliance with its March 2012 remand order and vacated that part of the March 2015 Board decision which denied entitlement to a TDIU.  

This matter also comes before the Board on appeal from an October 2016 rating decision by the VARO in St. Louis, Missouri which granted entitlement to service connection for diabetes mellitus, type II and peripheral neuropathy of the left lower extremity and awarded 10 percent ratings for each disability.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately a remand is necessary before a decision on the merits of the claims can be reached.  

In the August 2016 decision, the Court determined that the Board did not explain how VA general medical and psychiatric examinations conducted in June 2013 substantially complied with the March 2012 Board remand order.  Specifically, the Court indicated that neither VA examiner specifically discussed whether the Veteran's service-connected PTSD and tinnitus, when considered together, as likely as not rendered the Veteran unable to secure and follow a substantially gainful occupation.  Consequently, the Veteran should be afforded new examinations and additional opinions should be obtained.  

The Board notes that in an October 2016 rating decision, service connection was granted for diabetes mellitus, type II and peripheral neuropathy of the left lower extremity and 10 percent disability ratings were awarded for each disability.  The Veteran disagreed with the ratings assigned for each disability in December 2016.  However, the RO did not issue a statement of the case (SOC) with regard to these issues. 

Where a notice of disagreement has been filed with regard to an issue or issues, and a statement of the case has not been issued, the appropriate Board action is to remand the issue(s) for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded appropriate examinations to evaluate whether the Veteran's service-connected PTSD, tinnitus, diabetes mellitus, and peripheral neuropathy of the left lower extremity when considered together, as likely as not render the Veteran unable to secure and follow a substantially gainful occupation.  The examiner should review the claims file and a report should be prepared and associated with the Veteran's claims file.  The examiner should include a complete rationale for any opinions expressed.  

2.  The AOJ should undertake any other development it determines is warranted, and ensure the VA examination report(s) complies with the Board's remand instructions.

3.  Issue a statement of the case which addresses the issues of entitlement to increased initial ratings for diabetes mellitus, type II and peripheral neuropathy of the left lower extremity each rated as 10 percent disabling.  The appellant should be informed of the period of time within which he must file a substantive appeal to perfect the appeal to the Board concerning these issues.  If a timely substantive appeal is not filed, the claims should not be certified to the Board.  If so, subject to current appellate procedures, the claims should be returned to the Board for further appellate consideration, if appropriate.

4.  After the above development has been completed, readjudicate the claim for entitlement to a TDIU.  If any benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




